                  2:21-cv-00009-JD                Date Filed 05/13/21       Entry Number 20            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Rebecca Sterner,
                                                                    )
                            Plaintiff
                                                                    )
                        v.                                                  Civil Action No.       2:21-cv-00009-JD
                                                                    )
   Goose Creek Rural Volunteer Fire Department,
                                                                    )
    Robert Maibach, Gary Melton, Steve Varlas,
                                                                    )
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: This case is remanded to the Berkeley County Court of Common Pleas without the award of costs and fees to
Plaintiff.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph Dawson, III, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: May 13, 2021                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
